DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 1-4 are objected to because of the following informalities:  
	a.	Regarding claims 1-4, in claim 1, the variables ENSM, ENQM, IM, and A  are suggested to be defined.
	b.	In claim 1, the phrase “the primary subcarrier group” is suggested to be changed to “a primary subcarrier group..”.
	c.	In claim 1, the phrase “the primary bit combiner” is suggested to be changed to “a primary bit combiner…”.  Appropriate correction is required.

Allowable Subject Matter

3.	Claims 1-4 are allowable over prior art references if above objections are overcome.



Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guvenkaya et al. (U.S. Patent No. 8, 908, 796) discloses OFDM including mapping subcarriers with interference cancellation. 
5.	This application is in condition for allowance except for the following formal matters: 
See objections above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        October 20, 2021